Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered October 3, 2003, convicting him of criminal possession of a weapon in the third degree and criminal possession of marijuana in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied (see People v Brown, 96 NY2d 80 [2001]; People v Mitchell, 39 NY2d 173 [1976] , cert denied 426 US 953 [1976]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Adams, J.P., Ritter, Mastro and Skelos, JJ., concur.